            Case 1:21-cv-02520-VM Document 11 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND
CHARITY FUND, THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION and the NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                                    Petitioners,                   21 CIVIL 2520 (VM)

                 -against-                                           JUDGMENT

KREFAB CORPORATION,
                                    Respondent.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Decision and Order dated August 16, 2021, the Petition of Petitioners Trustees

of the New York City District Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,

and Apprenticeship, Journeyman Retraining, Educational and Industry Fund, Trustees of the New

York City Carpenters Relief and Charity Fund, the Carpenter Contractor Alliance of Metropolitan

New York, and the New York City District Council of Carpenters is GRANTED, as follows:

Petitioners are awarded $181,158.84, as against Respondent, representing the Award plus interest

from the date of the Award through the date of judgment to accrue at the annual rate of 5.25%, in

the amount $6,618.50; Petitioners are awarded $75 in court costs and service fees arising out of

the proceeding; Petitioners are awarded $807.50 in attorney's fees arising out of the proceeding;
          Case 1:21-cv-02520-VM Document 11 Filed 08/16/21 Page 2 of 2




and Petitioners are awarded post-judgment interest at the statutory rate; accordingly, the case is

closed.

Dated: New York, New York
       August 16, 2021

                                             RUBY J. KRAJICK
                                          _________________________
                                                Clerk of Court
                                        BY:
                                          _________________________
                                                Deputy Clerk
